DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment filed on 07/20/2022 has been received and claims 5, 7, 17 and 19 have previously been canceled.  Claims 1-4, 6 and 8-16, and 18 are pending.

Response to Amendment
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections. 
This action is made final.

Response to Arguments
Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-4, 6 and 8-16, and 18 have been fully considered but they are not persuasive. Applicant made the following arguments:
Regarding claims 1-4, 6 and 8-16, and 18, Applicant argues “Khandelwal in view of
Ahmad and further in view of Konig and further in view of Bandopadhyay and further
in view of Abreu does not teach or disclose, inter alia, wherein the feature, for which
the smoothing algorithm is applied, comprises one or more of seasonality, newness,
brand uniqueness, popularity, and product user-selection rate, as recited in amended Claim 1”.
Examiner respectfully disagrees. Konig teaches in paragraphs [0013]-[0014] and [0025] the smoothing process to determine click popularity in which “while responding to a user search request for "Fresh Way Pizza" assume the system wants to determine the click popularity of Fresh Way Pizza's uniform resource locator (URL) among users…”.  Therefore, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu teaches the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 8, 9-13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal (U.S. PGPub 2008/0033939) in view of Ahmad et al. (U.S. Patent 8,176,067; hereinafter “Ahmad”) and further in view of Konig et al. (U.S. PGPub 2012/0158705; hereinafter “Konig”) and further in view of Bandopadhyay et al. (U.S. Patent 8,224,935; hereinafter “Bandopadhyay”) and further in view of Abreu (U.S. PGPub 2001/0056359).
As per claims 1 and 13, Khandelwal discloses a computer implemented method and a system for providing and ranking product search results, comprising:
receiving, at a server, search terms from a user over a network from a remote computing device; (See para. 15, wherein method of ranking products in a category based on a user's search query (analogous to method of receiving search terms from a user) is disclosed, also See para. 19, wherein query entered by a user is disclosed; as taught by Khandelwal.)
classifying, by a processor at the server, the search terms as category search terms and style search terms; (See para. 19, wherein “Feature-extraction module 204 identifies a set of attributes of a product category (analogous to classifying search terms as categories) to which the product mentioned in the search query belongs and extracts a set of features for each attribute… each product is represented by a vector of attributes. The attributes of a product may include 'Store', 'Brand', 'Style', price, whether the product is on sale, and the like (analogous to classifying search terms)…  Computing module 206 analyzes features of each attribute of the product category separately and computes a value for each feature…” is disclosed; as taught by Khandelwal.)
applying, by the processor, the style search terms to a style table in a database; (See para. 23, wherein method of applying query to extract relevant products with respect to a set of attributes, such as style, brand, the trend is disclosed; as taught by Khandelwal.)
obtaining additional style search terms from the style table; (See para. 23, wherein query independent (analogous additional style search terms) in which “query independent or a query dependent analysis may be performed. For example, query independent analysis at the category level indicates that Dicks Sporting Goods is a top store for shirts category and Nike is a top brand…” is disclosed; as taught by Khandelwal.)
applying, by the processor, the category search terms, the style search terms and the additional style search terms to a product database to obtain product results; (See para. 26, wherein method of applying various attributes in the process of ranking products in which "user may query the search engine for a product such as shirts. The key attributes related to shirts that may be considered for relevancy ranking include the name of the store, the brand, and the style (analogous to category and style). The search engine will search its database for all documents which are shirts, and analyze their attributes. The feature analysis for the store attribute identifies that Macy's, Kohls and Walmart are the top three stores for the shirts category (analogous category)…the style attribute may include striped shirts, plain shirts and check-patterned shirts (analogous to additional style search terms) with scores 5, 3 and 1, respectively, as the top three styles…” is disclosed, also See para. 19, wherein method of displaying search results of the query is disclose; as taught by Khandelwal.)
determining, by the processor, a ranking of the product results; (See para. 23, wherein “a query dependent analysis performed on the products which match the query "dress shirt" with high scores indicates that Van Heusen and Arrow are better brands than Nike, and Nordstrom & Lands End are better stores than Dicks Sporting Goods for "dress shirts"” is disclosed, also See paras. 44-45, wherein method of ranking products with respect to query is disclosed; as taught by Khandelwal.)
and a number of searches, fetches, and user-selections; (See paras. 26-29, wherein processes of product ranking are disclosed, also See Figs. 2-3, paras. 19-24, 47-49, wherein various characteristics, such as number of products being sold for each brand, quality of products of a brand, etc. are disclosed; as taught by Khandelwal.)
transmitting the product results in ranked order from the server over the network to the remote computing device; (See para. 8, wherein method of sorting products based on the product rank is disclosed, also See para. 19, wherein method of displaying search results of the query to user is disclosed, also See Fig. 1, para. 17, wherein network and user connectivity is disclosed; as taught by Khandelwal.)
and displaying, on a display of the remote computing device, the product results in ranked order. (See paras. 8 and 16, wherein method of displaying results based on product rank is disclosed; as taught by Khandelwal.)
However, Khandelwal fails to disclose wherein applying the style search terms to the style table in a database comprises matching the style search terms to an index column. wherein the index column is associated with features and categories that correspond to each style search term, and wherein the features and categories that correspond to each style search term are used as additional style search terms; wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features; determining a ranking of the product results based on a degree of matching of the search terms.
On the other hand, Ahmad teaches wherein applying the style search terms to the style table in a database comprises matching the style search terms to an index column, wherein the index column is associated with features and categories that correspond to each style search term, and wherein the features and categories that correspond to each style search term are used as additional style search terms; (See col. 1, ll 34-53 and, wherein indexing of collection content and parsing search terms and indexed keywords in which “…collection index may reduce computing resource requirements, on the other hand, additional search terms (and thus a larger index) may enhance a relevance of 45 search results to the searcher…” is disclosed, also See col. 2, ll 26-49, wherein indexed fixed phrases are disclosed, also See col. 7, ll 1-67, wherein allocating search terms to topics and clustered with respect to collection of content and categorizing collection of content in accordance with a content category hierarchy are disclosed, also See Fig. 4, col. 8, ll 1-67 and col. 9, ll 1-55, wherein identifying keyword(s) belonging to a first topic and second topic in which “keywords as "Newton(T1)" and "Baker(T1)" to distinguish them from same keywords identified as belonging to different topics. For example, the keyword ''Newton" in the search phrase "Isaac Newton" might be identified as belonging to a second topic T2 and be denoted ''Newton(T2)". The 65 fixed phrase detector 216 (FIG. 2) may determine a first count n(x, y) for a number of occurrences of the phrase "Newton Baker" in the search history…” are disclosed, also See col. 14, ll 22-26, wherein associating keywords with topics associated measures between keyword and each of the plurality of topics is disclosed; as taught by Ahmad.)
wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features; (See col. 3, ll 1-15 and col. 7, ll 1-67, wherein allocating search terms to topics and clustered with respect to collection of content and categorizing collection of content in accordance with a content category hierarchy and returning relevant results are disclosed, also See Fig. 3, col. 5, ll 39-67 and col. 6, ll 1-37, wherein collection of content items and determining search results set for identified keywords and fixed phrases are disclosed; as taught by Ahmad.)
determining a ranking of the product results based on a degree of matching of the search terms. (See col. 5, ll 39-67 and col. 6, ll 1-37, wherein collection of content items and ranking search results are disclosed; as taught by Ahmad.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ahmad teachings in the Khandelwal system. Skilled artisan would have been motivated to incorporate method of fixed phrase detection for inclusion in a search index taught by Ahmad in the Khandelwal system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc.  In addition, both of the references (Khandelwal and Ahmad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display.  This close relation between both of the references highly suggests an expectation of success.
The combination of Khandelwal and Ahmad fails to disclose applying a smoothing algorithm to the ranking of the product results such that a feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated and wherein the feature for which the smoothing algorithm is applied, comprises one or more of seasonality, newness, brand uniqueness, popularity, and product user-selection rate.
On the other hand, Konig teaches applying a smoothing algorithm to the ranking of the product results such that a feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated. (See Fig. 2, paras. 38-39, wherein smoothing dimensions in which “the system smoothes one or more dimensions of the acquired supplemental information to handle data sparseness and anomalies. For example, the system may apply backoff as described herein to loosen particular dimension values (e.g., extending a zip code dimension to consider neighboring zip codes, or a category dimension to consider close categories or parent categories in a hierarchy)…” [0038] and ranking search results based on the smoothed dimensions in which “the system ranks the search results based on the smoothed dimensions of the acquired supplemental data. The smoothing ensures a rich dataset even where data was initially sparse. The ranking moves results higher in the list that are more likely to be liked by the user…” [0039] is disclosed; as taught by Konig.)
and wherein the feature for which the smoothing algorithm is applied, comprises one or more of seasonality, newness, brand uniqueness, popularity, and product user-selection rate. (See paras. 13-14, 25, wherein smoothing process to determine click popularity in which “while responding to a user search request for "Fresh Way Pizza" assume the system wants to determine the click popularity of Fresh Way Pizza's uniform resource locator (URL) among users…” are disclosed; as taught by Konig.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Konig teachings in the combination of Khandelwal and Ahmad system. Skilled artisan would have been motivated to incorporate method of providing a framework for the integration of various external sources to improve local search ranking based on smoothing dimensions taught by Konig in the combination of Khandelwal and Ahmad system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Ahmad, and Konig) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Khandelwal, Ahmad, and Konig fails to disclose wherein algorithm is applied iteratively starting from an immediate parent through each node of the hierarchy. 
On the other hand, Bandopadhyay teaches wherein algorithm is applied iteratively starting from an immediate parent through each node of the hierarchy. (See Fig. 4, col. 6, ll 62-67 and col. 7, ll 1-13, wherein method of iteratively recalculating the hash of each ancestor of attribute until the hash of the top-level node within hash tree has been recalculated is disclosed, also See col. 5, ll 1-11, wherein iteration process is disclosed; as taught by Bandopadhyay.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bandopadhyay teachings in the combination of Khandelwal, Ahmad, and Konig system. Skilled artisan would have been motivated to incorporate method of iterating through the hash levels of computing device’s hash tree in efficiently synchronizing configuration data taught by Bandopadhyay in the combination of Khandelwal, Ahmad, and Konig system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Ahmad, Konig and Bandopadhyay) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Khandelwal, Ahmad, Konig and Bandopadhyay fails to disclose wherein the search terms are digitized, encrypted, and packetized.
On the other hand, Abreu teaches wherein the search terms are digitized, encrypted, and packetized. (See para. 186, wherein packetized data is disclosed, also See paras. 196-198 and 218, wherein digitized and encrypted data are disclosed; as taught by Abreu.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Abreu teachings in the combination of Khandelwal, Ahmad, Konig and Bandopadhyay system. Skilled artisan would have been motivated to incorporate method for communicating product related information to users of products taught by Abreu in the combination of Khandelwal, Ahmad, Konig and Bandopadhyay system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.

As per claims 2 and 14, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses weighting, by the processor, the additional style terms from the style table. (See para. 26, wherein method of applying various attributes in the process of ranking products in which "user may query the search engine for a product such as shirts. The key attributes related to shirts that may be considered for relevancy ranking include the name of the store, the brand, and the style (analogous to category and style). The search engine will search its database for all documents which are shirts, and analyze their attributes…the style attribute may include striped shirts, plain shirts and check-patterned shirts with scores 5, 3 and 1, respectively, as the top three styles…” is disclosed, also See paras. 8 and 33, wherein assigning weights to each attribute is disclosed, also See para. 23, wherein “query independent or a query dependent analysis may be performed…query dependent analysis performed on the products which match the query "dress shirt" with high scores indicates that Van Heusen and Arrow are better brands than Nike, and Nordstrom & Lands End are better stores than Dicks Sporting Goods for "dress shirts"” is disclosed; as taught by Khandelwal.)

As per claims 6 and 18, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses applying, by the processor, additional weights based on how many searches in a recent period of time. (See para. 23, wherein attributes of the product category, such as brand, style, trend (analogous to recent and current preferred style by large number of users) and store attributes, such as “the set of features may include number and variety of unique dress shirt provided by the store, financials of the company which owns the store, merchant reviews for that site, network traffic ranking of the store, number of users querying for that store, number of click-outs by users on products from that store (click-outs refers to the percentage of times people click on products from that store) and the like (analogous to a number of searches)" are disclosed, also See para. 24, wherein number of times viewed on a brand and assigning a score on the brand is disclosed, also See para. 31, wherein method of determining a score of a store (analogous to determining weights) with respect to various attributes is disclosed; as taught by Khandelwal.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses the smoothing algorithm is applied to products having a limited search history. (See para. 31, wherein method of determining a score of each store with respect to various attributes in which “to calculate the score of the store, the distribution of the values of each feature is obtained and the distribution curve is smoothened. The distribution may be smoothened by taking logarithm of the values. These values are then normalized and combined with weights to calculate the score of the store” is disclosed, also See paras. 32-36, wherein equation to calculate a score of a store is disclosed, also See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product. For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed; as taught by Khandelwal.)

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses the search results of a more general database category are weighted differently from search results of a narrower database category. (See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product (analogous to a more general category). For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed, also See para. 45, wherein “the product category mentioned in the search query may have no relevant attributes, for example, 'socks', where attributes such as store, sty le and trend do not matter much to the users. In such cases, the sales factor may be considered for ranking the search results. Hence, the relevant choice of attributes is important depending on the category or the query” (analogous to method of determining different weights on a more general category and a narrower category) is disclosed; as taught by Khandelwal.)

As per claim 10, Khandelwal discloses a computer implemented method for providing and ranking product search results, comprising:
receiving, at a server, search terms from a user over a network from a remote computing device; (See para. 15, wherein method of ranking products in a category based on a user's search query (analogous to method of receiving search terms from a user) is disclosed, also See para. 19, wherein query entered by a user is disclosed; as taught by Khandelwal.)
applying the terms to a product database to obtain product results; (See para. 26, wherein method of applying various attributes in the process of ranking products in which "user may query the search engine for a product such as shirts…” is disclosed, also See para. 19, wherein method of displaying search results of the query is disclose; as taught by Khandelwal.)
ranking the product results according to at least one feature; (See para. 30, wherein method of ranking product is disclosed, also See paras. 44-45, wherein method of ranking products with respect to query is disclosed; as taught by Khandelwal.)
and according to a number of searches, fetches, and user-selections; (See paras. 26-29, wherein processes of product ranking are disclosed, also See Figs. 2-3, paras. 19-24, 47-49, wherein various characteristics, such as number of products being sold for each brand, quality of products of a brand, etc. are disclosed; as taught by Khandelwal.)
and displaying the product results in ranked order. (See paras. 8 and 16, wherein method of displaying results based on product rank is disclosed; as taught by Khandelwal.)
However, Khandelwal fails to disclose wherein the search terms are classified as category search terms and style search term, wherein the style search terms are applied to a style table in a database to obtain additional style search terms from the style table, and wherein applying the style search terms to the style table in a database comprises matching the style search terms to an index column, wherein the index column is associated with features and categories that correspond to each style search term, and wherein the features and categories that correspond to each style search term are used as additional style search terms; category search terms style search terms. and additional style search terms, wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features.
On the other hand, Ahmad teaches wherein the search terms are classified as category search terms and style search term, wherein the style search terms are applied to a style table in a database to obtain additional style search terms from the style table, and wherein applying the style search terms to the style table in a database comprises matching the style search terms to an index column, wherein the index column is associated with features and categories that correspond to each style search term, and wherein the features and categories that correspond to each style search term are used as additional style search terms; category search terms style search terms. and additional style search terms, (See col. 1, ll 34-53 and, wherein indexing of collection content and parsing search terms and indexed keywords in which “…collection index may reduce computing resource requirements, on the other hand, additional search terms (and thus a larger index) may enhance a relevance of 45 search results to the searcher…” is disclosed, also See col. 2, ll 26-49, wherein indexed fixed phrases are disclosed, also See col. 7, ll 1-67, wherein allocating search terms to topics and clustered with respect to collection of content and categorizing collection of content in accordance with a content category hierarchy are disclosed, also See Fig. 4, col. 8, ll 1-67 and col. 9, ll 1-55, wherein identifying keyword(s) belonging to a first topic and second topic in which “keywords as "Newton(T1)" and "Baker(T1)" to distinguish them from same keywords identified as belonging to different topics. For example, the keyword ''Newton" in the search phrase "Isaac Newton" might be identified as belonging to a second topic T2 and be denoted ''Newton(T2)". The 65 fixed phrase detector 216 (FIG. 2) may determine a first count n(x, y) for a number of occurrences of the phrase "Newton Baker" in the search history…” are disclosed, also See col. 14, ll 22-26, wherein associating keywords with topics associated measures between keyword and each of the plurality of topics is disclosed; as taught by Ahmad.)
wherein the product database comprises a hierarchy of database categories and subcategories including a root category and each database subcategory has a series of similar products and wherein each product has one or more features. (See col. 3, ll 1-15 and col. 7, ll 1-67, wherein allocating search terms to topics and clustered with respect to collection of content and categorizing collection of content in accordance with a content category hierarchy and returning relevant results are disclosed, also See Fig. 3, col. 5, ll 39-67 and col. 6, ll 1-37, wherein collection of content items and determining search results set for identified keywords and fixed phrases are disclosed; as taught by Ahmad.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ahmad teachings in the Khandelwal system. Skilled artisan would have been motivated to incorporate method of fixed phrase detection for inclusion in a search index taught by Ahmad in the Khandelwal system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc.  In addition, both of the references (Khandelwal and Ahmad) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display.  This close relation between both of the references highly suggests an expectation of success.
The combination of Khandelwal and Ahmad fails to disclose applying a smoothing algorithm to the ranking of the product results such that at least one feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated and wherein the feature for which the smoothing algorithm is applied, comprises one or more of seasonality, newness, brand uniqueness, popularity, and product user-selection rate.
On the other hand, Konig teaches applying a smoothing algorithm to the ranking of the product results such that at least one feature of a product in the product results is adjusted by the same feature calculated from a more general database category similar to the product in the product results, wherein the smoothing algorithm is applied starting from an immediate parent category having the same feature through the hierarchy until information from the root category is incorporated. (See Fig. 2, paras. 38-39, wherein smoothing dimensions and ranking search results based on the smoothed dimensions is disclosed, also See paras. 40-41, wherein the system iterates through each dimension is disclosed; as taught by Konig.)
and wherein the feature for which the smoothing algorithm is applied, comprises one or more of seasonality, newness, brand uniqueness, popularity, and product user-selection rate. (See paras. 13-14, 25, wherein smoothing process to determine click popularity in which “while responding to a user search request for "Fresh Way Pizza" assume the system wants to determine the click popularity of Fresh Way Pizza's uniform resource locator (URL) among users…” are disclosed; as taught by Konig.)

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Konig teachings in the combination of Khandelwal and Ahmad system. Skilled artisan would have been motivated to incorporate method of providing a framework for the integration of various external sources to improve local search ranking based on smoothing dimensions taught by Konig in the combination of Khandelwal and Ahmad system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Ahmad, and Konig) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Khandelwal, Ahmad, and Konig fails to disclose wherein algorithm is applied iteratively starting from an immediate parent through each node of the hierarchy. 
On the other hand, Bandopadhyay teaches wherein algorithm is applied iteratively starting from an immediate parent through each node of the hierarchy. (See Fig. 4, col. 6, ll 62-67 and col. 7, ll 1-13, wherein method of iteratively recalculating the hash of each ancestor of attribute until the hash of the top-level node within hash tree has been recalculated is disclosed, also See col. 5, ll 1-11, wherein iteration process is disclosed; as taught by Bandopadhyay.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bandopadhyay teachings in the combination of Khandelwal, Ahmad, and Konig system. Skilled artisan would have been motivated to incorporate method of iterating through the hash levels of computing device’s hash tree in efficiently synchronizing configuration data taught by Bandopadhyay in the combination of Khandelwal, Ahmad, and Konig system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Ahmad, Konig and Bandopadhyay) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Khandelwal, Ahmad, Konig and Bandopadhyay fails to disclose wherein the search terms are digitized, encrypted, and packetized.
On the other hand, Abreu teaches wherein the search terms are digitized, encrypted, and packetized. (See para. 186, wherein packetized data is disclosed, also See paras. 196-198 and 218, wherein digitized and encrypted data are disclosed; as taught by Abreu.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Abreu teachings in the combination of Khandelwal, Ahmad, Konig and Bandopadhyay system. Skilled artisan would have been motivated to incorporate method for communicating product related information to users of products taught by Abreu in the combination of Khandelwal, Ahmad, Konig and Bandopadhyay system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, etc. In addition, both of the references (Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display. This close relation between both of the references highly suggests an expectation of success.

As per claim 11, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses the smoothing algorithm is applied to products having a limited search history. (See para. 31, wherein method of determining a score of each store with respect to various attributes in which “to calculate the score of the store, the distribution of the values of each feature is obtained and the distribution curve is smoothened. The distribution may be smoothened by taking logarithm of the values. These values are then normalized and combined with weights to calculate the score of the store” is disclosed, also See paras. 32-36, wherein equation to calculate a score of a store is disclosed, also See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product. For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed; as taught by Khandelwal.)

As per claim 12, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses the search results of a more general database category are weighted differently from search results of a narrower database category. (See para. 43, wherein “the base attribute with reference to which score of other attributes is calculated can be decided based on the category of a product (analogous to a more general category). For example, for Shirts, brand is more important than style or on-sale attribute and hence, first score of brand may be calculated independently and then the scores of other attributes may be calculated based on the score of the brand” is disclosed, also See para. 45, wherein “the product category mentioned in the search query may have no relevant attributes, for example, 'socks', where attributes such as store, sty le and trend do not matter much to the users. In such cases, the sales factor may be considered for ranking the search results. Hence, the relevant choice of attributes is important depending on the category or the query” (analogous to method of determining different weights on a more general category and a narrower category) is disclosed; as taught by Khandelwal.)

Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khandelwal (U.S. PGPub 2008/0033939) in view of Ahmad et al. (U.S. Patent 8,176,067; hereinafter “Ahmad”) and further in view of Konig et al. (U.S. PGPub 2012/0158705; hereinafter “Konig”) ”) and further in view of Bandopadhyay et al. (U.S. Patent 8,224,935; hereinafter “Bandopadhyay”) and further in view of Abreu (U.S. PGPub 2001/0056359) and further in view of Khan et al. (U.S. PGPub 2008/0005090; hereinafter “Khan").

As per claims 3 and 15, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu further discloses the weights of the additional style search terms comprise first weights assigned in the style table, (See Fig. 3, wherein method of assigning weights to each attribute is disclosed, also See para. 26, wherein method of applying various attributes, such as brand, style, trend, etc. in the process of ranking products is disclosed; as taught by Khandelwal.)
However, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu fails to disclose second weights based on a user profile.
On the other hand, Khan discloses second weights based on a user profile. (See para. 51, wherein method of applying weight attribute to named entities is disclosed, also See para. 125, wherein “a user profile provides attributes, which may be used by the query system 132 to modify search queries, and/or result sets to provide the user with a personalized experience” is disclosed, also See para. 129, wherein “the query system 132 uses a second attribute from the user profile to rank the results” is disclosed; as taught by Khan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Khan teachings in the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu system. Skilled artisan would have been motivated to incorporate method of utilizing an attribute(s) from a user profile to rank search results taught by Khan in the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu system for effectively organizing and presenting search results with respect to various attributes, such as category, style, brand, user profile, etc.  In addition, both of the references (Khandelwal, Ahmad, Konig, Bandopadhyay, Abreu, and Khan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing and query result display.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 4 and 16, the combination of Khandelwal, Ahmad, Konig, Bandopadhyay, and Abreu fails to disclose applying, by the processor, additional weights based on similar user profiles. 
On the other hand, Khan teaches applying, by the processor, additional weights based on similar user profiles. (See para. 51, wherein method of applying weight attribute to named entities is disclosed, also See para. 81, wherein “the local and global result sets are ranked based on the same set of criteria. In other embodiments, the result sets originating from local and global indexes may be ranked differently based on user specified or other criteria (analogous to similar user profiles)" is disclosed, also See para. 125, wherein “Attributes stored in the user profile that may affect search queries and/or the ranking of results sets include information such as people to whom or from whom a particular user sends or receives email or chat messages, words that appear often in the user's explicit searches, words the user often types, words that appear frequently in the user's documents, and other types of attributes specific to the user” is disclosed; as taught by Khan.)
See claims 3 and 15 for motivation above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153